U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53392 Accelera Innovations, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2517763 (I.R.S. Employer Identification Number) 1840 Gateway Drive Foster City, CA 94404 (Address of Principal Offices) (650)-283-2653 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 21,331,312 shares of common stock, par value $.0001 per share, outstanding as of May 14, 2012. Transitional Small Business Disclosure Format (Check one):Yes oNo x Accelera Innovations, Inc. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): Balance Sheets as of March 31, 2012 and December 31, 2011 3 Statements of Operations for the three months ended March 31, 2012 and2011and for the Cumulative Period from Inception (April 29, 2008) to March 31, 2012 4 Statement of Stockholders’ Equity Statements of Cash Flows for the three months ended March 31, 2012 and 2011 and for the Cumulative Period from Inception (April 29, 2008) to March 31, 2012 5 Notes to Financial Statements 6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4A(T). Controls and Procedures 18 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item6. Exhibits 19 Signatures 20 2 ACCELERA INNOVATIONS, INC. (A Development Stage Enterprise) BALANCE SHEET March 31, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Stock subscription receivable - - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ - $ - Shareholder advances 27 - Shareholder forgivenss ) Total Current Liabilities - - TOTAL LIABILITIES - - Stockholders' Equity Preferred stock; $0.0001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock: 100,000,000 authorized; $0.0001 par value 20,567,625 and 20,539,975 shares issued and outstanding Additional paid in capital Accumulated deficit during development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 ACCELERA INNOVATIONS, INC. (A Development Stage Enterprise) STATEMENT OF OPERATIONS April 29, 2008 (inception) Three Month Periods Ended through March 31, March 31, (unaudited) (unaudited) (unaudited) Revenues - - - EXPENSES Operating Expenses General and administrative $ $ $ Total operating expenses NET LOSS $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 4 Accelera Innovations, Inc. (A Development Stage Company) Statement of Stockholders’ Equity Accumulated Additional Deficit Common Stock Paid in Development Shares Amount Capital Stage Total Balance at Inception, April 29, 2008 - $
